United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 24, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30846
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

STEVEN THOMAS HIETT; TRINI DEANN HIETT,

                                    Defendants-Appellants.

                       --------------------
          Appeals from the United States District Court
              for the Western District of Louisiana
                  USDC No. 2:02-CR-20023-2-PM-A
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Steven Thomas Hiett and Trini Deann Hiett appeal their

convictions for assaulting a child under the age of sixteen

years, in violation of 18 U.S.C. § 113(a)(6) and 2.     The Hietts

contend that (1) the evidence presented at trial was insufficient

to support their convictions, (2) the district court erred by

instructing the jury as to aiding and abetting and (3) the

district court abused its discretion by denying their motions for

a judgment of acquittal based on their claim that the district

court lacked subject matter jurisdiction.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30846
                               - 2 -

     Viewed in the light most favorable to the verdict, the facts

show that the jury reasonably could have concluded that, in light

of the age of the child’s injuries as described by her

physicians, Steven Hiett was present at the time that the child’s

ribs were injured or that he was the cause of the fracture of her

femur.   The jury also could have concluded that, because Chloe’s

pain would have led her parents to conclude that she was injured,

Trini Hiett’s failure to seek immediate medical care for her

daughter indicated her complicity in the acts that caused her

daughter’s injuries.   The jury similarly could have reasonably

concluded that, because the child’s injuries ranged in age from

less than one week to six weeks, Trini Hiett, who reportedly did

not leave the residence for an extended period of time, was aware

of the child’s injuries and aided and abetted the crime by

concealing Chloe’s injuries or that Trini Hiett was exclusively

responsible for those injuries.    In addition, the jury reasonably

could have concluded that Steven Hiett, by failing to seek

medical attention for his daughter, aided and abetted the assault

committed by his wife.   See United States v. Reveles, 190 F.3d

678, 686 (5th Cir. 1999; United States v. Perrien, 274 F.3d 936,

939 (5th Cir. 2001).   Thus, a reasonable trier of fact could have

found that the evidence established the essential elements of the

crime beyond a reasonable doubt.

     The Hietts next argue that the district court abused its

discretion by instructing the jury as to aiding and abetting.
                          No. 04-30846
                              - 3 -

This claim, too, is unavailing.   This court’s precedent clearly

allowed the district court to give the jury such an instruction.

See United States v. Daniels, 281 F.3d 168, 183 (5th Cir. 2002);

United States v. Laury, 985 F.2d 1293, 1300 n.2 (5th Cir. 1993);

United States v. Bullock, 451 F.2d 884, 888 (5th Cir. 1971).

Moreover, as previously indicated, the evidence was sufficient

for the jury to find that Steven and Trini Hiett aided and

abetted one another in the assaults on their daughter.

     Finally, the Hietts contend that the district court erred by

denying their motions for a judgment of acquittal based on the

claim that the district court lacked subject matter jurisdiction.

Because the child’s injuries, as described by her parents,

occurred within the residence on the Army base at Fort Polk,

Louisiana and that location is within the territorial

jurisdiction of the United States, the evidence was sufficient

for a jury to conclude that the charges properly were brought in

the jurisdiction of the United States.   See United States v.

Bell, 993 F.2d 427, 429 (5th cir. 1993); see also 18 U.S.C. § 7.

Because Steven Hiett raises a similar argument for the first time

in his reply brief, the argument is waived.   Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993).

     Accordingly, it is ordered that the defendants’ convictions

are AFFIRMED.